Appeal by a self-insured employer from a disability award. It is clear and undisputed that claimant sustained an injury to his knee in the course of his employment on November 9, 1954. Nine days later claimant’s knee “locked” while he was engaged in a personal activity unrelated to his employment. Claimant’s disability, for which the award was made, is the result of a torn cartilage in his knee. The only question is whether or not the torn cartilage is attributable to the employment connected accident of November 9, 1954. The answer to such a question must necessarily depend upon the medical opinion of experts in that field. While the record discloses a conflict of medical opinions, there is substantial evidence to support a finding that the employment connected accident caused the disability for which the award was made. Award affirmed, with one bill of costs to be divided between the claimant and the Workmen’s Compensation Board, with printing disbursements to each.
Foster, P. J., Bergan, Coon and Gibson, JJ., concur.